UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 December 21, 2005

                                       Before

                          Hon. MICHAEL S. KANNE, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge

                          Hon. DIANE S. SYKES, Circuit Judge

No. 02-3084

UNITED STATES OF AMERICA,                       Appeal from the United States
              Plaintiff-Appellee,               District Court for the
                                                Western District of Wisconsin.
      v.
                                                No. 02 CR 9
DAVID J. YEAZEL,
             Defendant-Appellant.               John C. Shabaz,
                                                Judge.

                                     ORDER

       This court ordered a limited remand in this matter so the district court could
state whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the Guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005). The district judge has now replied
that he would today impose the same sentence, knowing of the Guidelines’ advisory
status.

       Yeazel filed a response in this court, arguing that his sentence of 146 months
is unreasonable. Yeazel’s sentence was at the high end of the Guidelines range of
121-151 months. A sentence that falls within a properly calculated Guidelines
range is entitled to a rebuttable presumption of reasonableness; a defendant can
rebut the presumption “only by demonstrating that his or her sentence is
unreasonable when measured against the factors set forth in [18 U.S.C.] Section
3553(a).” See United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).
No. 02-3084                                                                 Page 2

       Yeazel has not rebutted the presumption. The district judge provided an
adequate explanation for the 146-month sentence, noting appropriate factors under
§ 3553(a). He considered Yeazel’s argument that his personal characteristics—
specifically his education, family support, and bouts of depression—warranted a
more lenient sentence. The court found these factors to be outweighed by the scope
and seriousness of Yeazel’s fraud. Yeazel also reargues the propriety of applying
the enhancement for violation of an administrative order under USSG §
2B1.1(b)(8)(c). We previously held this issue was waived and will not readdress it
here.

      We see no reason why Yeazel’s sentence would be deemed “unreasonable” in
post-Booker practice. The judgment of the district court is AFFIRMED.